Title: To Benjamin Franklin from Philip Hancock, 30 July 1778
From: Hancock, Philip
To: Franklin, Benjamin


Honored Sir
Amsterdam July 30: 1778
The Reason I have Presum’d to take the Liberty To Address you, was to Inform you My Motive for Comming with M. Welsh Was By the Advice of many Friends To That Noble Cause you Are Engaged In, to Inform you of those Past Proceedings And Glad to have Your Instruction How to Act for The feauter [future]. Therefore As we Could not give your Honor Any Information By Letter without Danger Thought it the most Prudent methood for one of us to Come to Parris and Beg the favour of a Personal Interview Which if your Honor will Pleas to grant me hope Shall Be Able to Inform Your Honor of Som Things That wont make my Visit at Parris Desagreeable. I Remain with Due Respect Your Exelency Most Obedient Servant
Philip Hancock
 
Addressed: Honb. Benjman Franklin / Parris
Notation: Philip Hancock Amsterdam July 30 1778.
